[Cite as Hannah v. Hannah, 2016-Ohio-1538.]


                Court of Appeals of Ohio
                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA


                            JOURNAL ENTRY AND OPINION
                                    No. 103012




                             ALICIA LYNN HANNAH
                                                    PLAINTIFF-APPELLANT

                                              vs.

                           GARY ARNOLD HANNAH
                                                    DEFENDANT-APPELLEE




                                 JUDGMENT:
                           REVERSED AND REMANDED


                                    Civil Appeal from the
                           Cuyahoga County Court of Common Pleas
                                Domestic Relations Division
                                  Case No. DR-04-299701

       BEFORE: Keough, P.J., Boyle, J., and S. Gallagher, J.

       RELEASED AND JOURNALIZED: April 14, 2016
ATTORNEY FOR APPELLANT

Victor A. Mezacapa, III
Licata & Associates Co., L.P.A.
30500 Solon Industrial Parkway
Solon, Ohio 44139


ATTORNEY FOR APPELLEE

Annette C. Trivelli
147 Bell Street, Suite 201
Chagrin Falls, Ohio 44022
KATHLEEN ANN KEOUGH, P.J.:

      {¶1} Plaintiff-appellant, Alicia Lynn Hannah (“Mother”), appeals the decision of

the domestic relations court that overruled her objections to a magistrate’s decision that

modified the child support obligation of defendant-appellee Gary Arnold Hannah

(“Father”). We reverse and remand.

                                     I. Background

      {¶2} Mother and Father were married on June 14, 1997, and two children were

born during the marriage. Mother subsequently filed for divorce, which was granted on

March 17, 2005. Pursuant to a shared parenting agreement approved by the court, Father

was to pay $200 per month in child support, a substantial downward deviation from

Father’s obligation as calculated under the child support computation worksheet.

      {¶3} The record reflects that over the years, Mother and Father had several

disputes regarding child support that they were able to resolve by mutual agreement. In

an agreed judgment entry entered January 31, 2008, Father’s child support obligation

increased to $500 per month, which was again a substantial downward deviation from

Father’s obligation as calculated by the worksheet.

      {¶4} In October 2008, Father filed a motion to modify child support, asserting

that his annual income had decreased. The parties eventually resolved this dispute, and

in January 2009, the trial court entered an agreed judgment that neither party would pay

child support because “the parties share in the parenting of the children with both having

substantial parenting time, the parties share expenses and incomes are almost equal, and
[Father] pays all extracurricular activities for the children.”      Both parents were

designated health insurance obligors, and uncovered health care expenses were to be

shared equally.

      {¶5} Father’s income increased in the next several years, and on February 9,

2011, the court entered another agreed judgment entry ordering Father to pay $500 per

month child support, an amount almost half the actual obligation as calculated by the

worksheet. Mother was designated as health insurance obligor.

      {¶6} On March 1, 2014, Father requested administrative review of the child

support order by Cuyahoga Job and Family Services, Office of Child Support Services

(“CJFS-OCSS”). After completing the child support computation worksheet using the

annual incomes reported by each party, CJFS-OCSS determined that Father’s child

support obligation was $502.37 per month, effective March 1, 2014.

      {¶7} Pursuant to R.C. 3119.63(C), Father requested judicial review of the revised

child support amount. After a hearing in February 2015, the domestic relations court

magistrate issued a decision designating Mother — not Father — as the obligor and

ordering her to pay Father $475 per month in child support if health insurance is

provided, or $458 per month child support plus $201.92 per month as cash medical

support if health insurance is not provided.    Although the decision stated that the

worksheet used in computing child support was attached as Exhibit A, no worksheet was

attached to the magistrate’s decision. The trial court subsequently overruled Mother’s

objections to the magistrate’s decision and affirmed and adopted the decision. As with
the magistrate’s decision, although the trial court’s judgment entry stated that the

worksheet used to compute child support and cash medical support was attached as

Exhibit A, no worksheet was attached to the trial court’s judgment.              This appeal

followed.

                                         II. Analysis

          {¶8} An appellate court review child support matters under an abuse of discretion

standard. Booth v. Booth, 44 Ohio St. 3d 142, 144, 541 N.E.2d 1028 (1989). An abuse

of discretion may be found when the trial court “applies the wrong legal standard,

misapplies the correct legal standard, or relies on clearly erroneous findings of fact.”

Thomas v. Cleveland, 176 Ohio App. 3d 401, 2008-Ohio-1720, 892 N.E.2d 454, ¶ 15 (8th

Dist.).

          {¶9} In her first assignment of error, Mother contends that the trial court erred in

modifying Father’s child support obligation as determined by OJFS-OCSS because the

court made no finding pursuant to R.C. 3119.79 that there had been a substantial change

of circumstances. Father responds that the trial court properly determined that Mother

should be the child support obligor because his income is less than Mother’s, the

parenting schedule is almost 50/50, and he pays some of the children’s expenses.

Neither party is correct.

          {¶10} Father requested administrative review of his child support obligation by

OJFS-OCSS pursuant to R.C. 3119.60, which provides that an obligor may request

review by a child support enforcement agency of a child support order. As part of the
review, R.C. 3119.63 requires the agency to calculate a revised amount of child support to

be paid. CJFS-OCSS determined that Father’s obligation should be increased from $500

per month to $502.37. Father then exercised his statutory right under R.C. 3119.63(E) to

request a court hearing on the revised amount.

      {¶11} Following the receipt of such a request, R.C. 3119.64 requires the court to

conduct a hearing in accordance with R.C. 3119.66. R.C. 3119.66, in turn, requires the

court to “conduct a hearing to determine whether the revised amount of child support is

the appropriate amount and whether the amount of child support being paid under the

court child support order should be revised.”

      {¶12} Finally, pursuant to R.C. 3119.70, if a court conducts a hearing pursuant to

R.C. 3119.66 and determines that the revised child support amount is appropriate, the

court must “issue a revised court child support order requiring the obligor to pay the

revised amount.” But, if the court finds that the revised child support amount calculated

by the agency is not appropriate, then the court must “determine the appropriate child

support amount and, if necessary, issue a revised court child support order requiring the

obligor to pay the child support amount determined by the court.” R.C. 3119.70(B); see

also Li v. Yang, 8th Dist. Cuyahoga No. 96741, 2012-Ohio-2491, ¶ 34, citing Staugler v.

Staugler, 160 Ohio App. 3d 690, 2005-Ohio-1917, 828 N.E.2d 673 (3d Dist.).

      {¶13} Thus, as this court has stated:

      Under the plain language of both R.C. 3119.66 and 3119.70(B), before
      revising an obligor’s amount of child support pursuant to an administrative
      recommendation, the trial court must first determine whether the revised
      amount of child support as recommended is appropriate. Only if the trial
       court first finds that the amount of revised child support, as calculated by
       [OJFS-OCSS] is inappropriate may it then make an independent
       determination concerning the appropriateness of the amount of child
       support currently being paid.

Li at ¶ 35.

       {¶14} In this matter, the magistrate’s decision noted only that “[t]he court has

reviewed the findings of the CJFS-OCSS.” The decision made no finding regarding the

appropriateness of the agency’s determination, other than to note that by law, the agency

cannot grant a deviation from the obligation as calculated by the worksheet. Likewise,

the trial court made no determination that the agency’s revised child support amount was

inappropriate when it adopted the magistrate’s decision. R.C. 3119.66 and 3119.70

clearly require a determination by the court regarding the validity of the agency’s child

support calculation before the court may conduct an independent review and order a

revised amount.     Therefore, the trial court abused its discretion in adopting the

magistrate’s decision that revised the agency’s child support determination without

making such a finding. See Li, supra (no error in revising agency support order where

trial court first determined that the agency had used an incorrect business income for the

father).

       {¶15} Moreover, we find no errors in the agency’s calculation that would have

required redetermination of Father’s child support obligation by the court. The agency

based its calculation upon annual income figures and financial documents provided by

each party. There was no evidence presented to the domestic relations court magistrate

demonstrating that these figures were incorrect and, in fact, with the exception of the
amount of child support Father pays for a child from another relationship, Mother and

Father stipulated in the trial court that the agency had used correct figures for the parties’

annual incomes, adjustments to income, child care expenses, and out-of-pocket costs for

providing health care for the children. Although Father’s gross annual income was less

than Mother’s, the agency’s worksheet calculation determined that Father’s child support

obligation was $502.37, an insignificant deviation from the existing order that Father pay

$500 per month in child support. Notably, the revised figure was arrived at despite

Father’s “misstatement” to the agency that he was paying $500 per month in child support

for another child, when his actual obligation for this child is only $300 per month.

       {¶16} We also find nothing in the statutory framework that would allow the court

upon judicial review of the agency’s revised child support obligation to reverse the

agency’s designation of which party is the obligor and which the obligee. R.C. 3119.70

provides that after a hearing, the court may either require “the obligor” to pay the revised

amount determined by the agency, or if that amount is not the appropriate amount, it may

issue a revised court child support order requiring “the obligor” to pay the child support

amount determined by the court. There is no provision in the statute that allows the court

upon judicial review of the agency’s child support determination to change the obligor

designation from one party to another. Accordingly, the trial court erred in adopting the

magistrate’s decision changing and designating Mother as the support obligor and Father

as the support obligee.
       {¶17} With respect to Mother’s argument that the trial court erred in modifying the

child support order without first making the requisite finding pursuant to R.C. 3119.79(C)

that there was a “substantial change in circumstances,” we note that R.C. 3119.79 does

not apply to this case. R.C. 3119.79 addresses the court’s recalculation of the amount of

a child support obligation upon the request of a party to the court. “In other words, it

applies to a party’s motion to modify child support obligations.” Rockey v. Rockey, 4th

Dist. Highland No. 08CA4, 2008-Ohio-6525, ¶ 28, citing Butler v. Butler, 4th Dist. Scioto

No. 02CA2833, 2002-Ohio-5877, ¶ 21.                Statutory sections R.C. 3119.60 through

3119.65, on the other hand, relate to an administrative review of the child support

obligation. Id.

       {¶18} Here, upon Father’s request, OJFS-OCSS conducted an administrative

review of the child support order pursuant to R.C. 3119.60 through R.C. 3119.65. Then

the trial court, through the magistrate, conducted a hearing pursuant to R.C. 3119.66 upon

Father’s request for judicial review. The court did not conduct a hearing pursuant to

R.C. 3119.79 upon a motion for modification of child support.1 Accordingly, the court

was not required to find a “substantial change of circumstances” under R.C. 3119.79.

Rather, the court was required to determine the “appropriate amount” under R.C.

3119.66.     Rockey at ¶ 29.




         Indeed, the magistrate’s decision states “[t]his matter is before the court upon defendant’s
       1


request for review of administrative adjustment recommendations.”
       {¶19} Because the magistrate erred in revising the agency’s decision regarding

Father’s child support obligation, the trial court abused its discretion in adopting the

magistrate’s decision. The first assignment of error is sustained, albeit on grounds other

than those argued by Mother.

       {¶20} In her second assignment of error, Mother contends that the trial court erred

in adopting the magistrate’s decision because the court made no determination pursuant to

R.C. 3119.22 that deviating from the agency’s designation of Father as the support

obligor was in the best interest of the minor children. Because this matter arose from

Father’s request for judicial review pursuant to R.C. 3119.63, the trial court was not

required to find that deviation was in the best interest of the children. Rather, as stated

above, it was required to determine the “appropriate amount” of child support that the

obligor, in this case Father, should pay. R.C. 3119.66. The second assignment of error

is therefore overruled.

       {¶21} In her third assignment of error, Mother contends that the trial court erred in

adopting the magistrate’s decision because no child support computation worksheet was

attached to either the magistrate’s or the trial court’s decision.    In     Marker       v.

Grimm, 65 Ohio St. 3d 139, 601 N.E.2d 496 (1992), the Ohio Supreme Court interpreted

former R.C. 3113.215 and held that in any action in which a court or agency is

determining child support, a child support computation worksheet must actually be

completed and made a part of the trial court’s record. Recently, in In re J-L.H., 8th Dist.

Cuyahoga No. 100469, 2014-Ohio-1245, this court noted that R.C. Chapter 3119 is for
the most part a re-enactment of former R.C. 3113.215, and held that the Marker rule is

applicable to R.C. Chapter 3119.

       {¶22} Although a child support computation worksheet was apparently completed

by the domestic relations court magistrate in this case, the worksheet is not part of the

trial court record. Nevertheless, in light of our resolution of Mother’s first assignment of

error, we find this assignment of error to be moot.

       {¶23} In sum, we find that the magistrate erred by modifying Father’s child

support obligation at a hearing on an administrative adjustment decision without first

determining the validity of the underlying agency decision. The magistrate also erred in

changing Father’s status as obligor to obligee. Therefore, the trial court abused its

discretion in adopting the magistrate’s decision. Accordingly, the trial court’s judgment

is reversed. The matter is remanded with instructions that the trial court enter judgment

ordering Father to pay $502.37 per month in child support, effective March 1, 2014, as

ordered by OJFS-OCSS.

       {¶24} Judgment reversed and remanded.

       It is ordered that appellant recover from appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.
KATHLEEN ANN KEOUGH, PRESIDING JUDGE

MARY J. BOYLE, J., and
SEAN C. GALLAGHER, J., CONCUR